    Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 1 of 12 PAGEID #: 1068




                               UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

    UNITED STATES OF AMERICA,                                  :
                                                               :
                   Plaintiff,                                  :    Case No. 3:15-cr-00169-1
                                                               :
          v.                                                   :
                                                               :    Judge Thomas M. Rose
    CHARLES M. MCBEATH,                                        :
                                                               :
                   Defendant.                                  :

______________________________________________________________________________

          ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR
                    COMPASSIONATE RELEASE (DOC. 183)
______________________________________________________________________________

         This case is before the Court on the Motion for Compassionate Release (Doc. 183) (the

“Motion”), filed by Charles M. McBeath (“McBeath”). McBeath is currently incarcerated at

Oxford FCI [Federal Correctional Institution] in Wisconsin. He asks the Court for compassionate

release from his term of imprisonment because of his asserted medical ailments coupled with the

general presence of COVID-19 in the federal prison system. (Id.) McBeath also filed various

documents in support of the Motion.                   (Doc. 186.)        The United States of America (the

“Government”) filed a Response to the Motion (Doc. 188) (the “Response”), in which the

Government opposes the Motion. McBeath’s counsel did not file a reply brief but did file a Notice

indicating that she would not be filing a supplement to the Motion. (Doc. 187.) The matter is ripe

for review.1 For the reasons discussed below, the Court DENIES McBeath’s Motion.


1
  Section 603(b) of the First Step Act, which was signed into law on December 21, 2018, modified 18 U.S.C. § 3582
to allow a defendant to bring a motion on his or her own behalf either “[1] after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [2] the
lapse of 30 days from the receipt of such request by the warden of the defendant’s facility, whichever is earlier.” 18
U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960 F.3d 831, 833-34
(6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for compassionate release, a prisoner may
take his claim to court only by moving for it on his own behalf. To do that, he must fully exhaust all administrative

                                                           1
 Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 2 of 12 PAGEID #: 1069




    I.       BACKGROUND

         On July 28, 2016, the Government filed a twelve-count Indictment in this case; the grand

jury indicted McBeath on eleven of those counts. (Doc. 66.) On or about January 4, 2017, pursuant

to a plea agreement, McBeath pleaded guilty to Count 1 in the Indictment: conspiracy to possess

with intent to distribute and distribute more than 100 grams of a mixture or substance containing

a detectable amount of heroin, a Schedule I controlled substance, and a mixture or substance

containing a detectable amount of fentanyl, a Schedule II controlled substance. (See Docs. 66,

121, 124.) The Statement of Facts attached to the Plea Agreement states, in part:

         Beginning in at least March 2015 and continuing up to and including May 27, 2015,
         Charles M. McBeath (McBEATH) knowingly and intentionally conspired with
         other individuals to knowingly and intentionally possess with intent to distribute
         and distribute heroin, fentanyl, and cocaine in the Dayton, Ohio area.

         …

         During the course of the conspiracy, McBEATH and Spiva distributed drugs in the
         Dayton area which resulted in a number of overdoses, two of which were fatal. …

         The substance that was purchased from McBEATH and Spiva and used by [each
         of the two people who died] contained fentanyl. McBEATH accepts responsibility
         for causing the deaths of [the two people who died]. …

         On December 9, 2015, McBEATH was arrested in the Dayton area and found to be
         in possession of distribution quantities of heroin, fentanyl and cocaine. McBEATH
         intended to sell these substances for personal profit.

         During the course of his involvement, the relevant conduct attributable to
         McBEATH and reasonably foreseeable to him during the period of the conspiracy,
         was a quantity of fentanyl, a quantity of cocaine, and at least 100 grams of a mixture
         or substance containing a detectable amount of heroin.

         For the information of the Court, the parties agree and stipulate that the United

rights to appeal with the prison or wait 30 days after his first request to the prison,” and “[p]risoners who seek
compassionate release have the option to take their claim to federal court within 30 days, no matter the appeals
available to them”) (internal quotation marks omitted) (alterations adopted); United States v. Ruffin, 978 F.3d 1000,
1004 (6th Cir. 2020) (“defendants now may bring reduction-of-sentence motions on their own once they exhaust any
administrative remedies or wait 30 days from the date they request relief from the Bureau of Prisons”). Here,
documents filed by McBeath indicate that he sent a request to the Warden, who denied the request. (See Doc. 186 at
PageID 1048; Doc. 188 at PageID 1057.) Regardless, the Government does not contest exhaustion, so the Court
proceeds with the understanding that McBeath could move for compassionate release on his own.

                                                         2
 Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 3 of 12 PAGEID #: 1070




         States could prove at trial beyond a reasonable doubt that but for [each of the two
         people who died] using the mixture or substance containing a detectable amount of
         fentanyl, [their] death[s] would not have occurred….

(Doc. 124 at PageID 503-04.)

         The Final Presentence Investigation Report (“PSI”) regarding McBeath provided

additional information about the circumstances of the offense, and it identified approximately

seven prior adult criminal convictions and numerous other minor convictions. (PSI ¶¶ 22-42, 70-

77.) McBeath’s criminal history includes convictions for possession of a controlled substance,

unlawful delivery of a controlled substance, and driving under the influence. (Id.) Additionally,

the PSI indicated that McBeath previously incurred multiple probation violations. (Id. at ¶ 73)

The PSI also indicated that McBeath accepted responsibility for his actions and showed remorse

for committing the offense. (Id. at ¶ 50.)

         In June of 2017, this Court sentenced McBeath to a 198-month term of incarceration and

five years of supervised release with special conditions. (Docs. 144, 147.) McBeath is currently

39 years old and has an anticipated release date of December 27, 2029.                         See

https://www.bop.gov/inmateloc.

   II.      ANALYSIS

         A. Legal Standards

         A district court has limited authority to modify a sentence. United States v. Ruffin, 978

F.3d 1000, 1003 (6th Cir. 2020) (“[s]ince the Sentencing Reform Act of 1984, federal law has

generally prohibited a district court from modifying a term of imprisonment once it has been

imposed”) (alterations adopted) (internal quotation marks omitted). “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,



                                                 3
    Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 4 of 12 PAGEID #: 1071




335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited circumstances.

It provides, in part:

         The court may not modify a term of imprisonment once it has been imposed except
         that—in any case—the court … may reduce the term of imprisonment (and may
         impose a term of probation or supervised release with or without conditions that
         does not exceed the unserved portion of the original term of imprisonment), after
         considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent that
         they are applicable, if it finds that extraordinary and compelling reasons warrant
         such a reduction … and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).2

         The decision to reduce a term of imprisonment pursuant to Section 3582(c)(1)(A) involves

a three-step test, based on three substantive requirements. United States v. Jones, 980 F.3d 1098,

1106-08 (6th Cir. 2020); 18 U.S.C. § 3582(c)(1)(A)(i). At step one, a court must find that

extraordinary and compelling reasons warrant a sentence reduction.3 Jones, 980 F.3d at 1107-08.

At step two, a court must find that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission. Id. at 1108. At step three, a court must consider any

applicable Section 3553(a) factors and, in its discretion, find that the reduction authorized by steps

one and two is warranted in whole or in part under the particular circumstances of the case. Id. A

court may deny a compassionate release motion when any of the three substantive requirements is

lacking and need not address the others. United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

However, a court cannot grant such a motion unless the court addresses “all three steps.” Id.

         Regarding the first step, “Section 3582(c)(1)(A) does not define ‘extraordinary and

compelling reasons.’” Ruffin, 978 F.3d at 1004. Congress instructed that “[r]ehabilitation of the




2
  Subpart (ii) of this portion of the statute provides “a separate basis for compassionate release tied to the defendant’s
age and years in prison.” Ruffin, 978 F.3d at 1003.
3
  “Or, alternatively, whether the defendant fulfills the requirements of § 3582(c)(1)(A)(ii).” Jones, 980 F.3d at 1108
n. 12.

                                                            4
    Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 5 of 12 PAGEID #: 1072




defendant alone shall not be considered an extraordinary and compelling reason.” 28 U.S.C. §

994(t). But apart from this instruction, “Congress delegated to the Sentencing Commission the

responsibility of describing what should be considered extraordinary and compelling reasons for

sentencing reduction, including the criteria to be applied and a list of specific examples by

promulgating general policy statements regarding the sentencing modification provisions in §

3582(c)(1)(A).” Jones, 980 F.3d at 1108-09 (alterations adopted) (internal quotation marks

omitted). The Sentencing Commission’s policy statement regarding compassionate release under

Section 3582(c)(1)(A) resides in § 1B1.13 of the United States Sentencing Commission Guidelines

Manual. Id. at 1109; U.S.S.G. § 1B1.13 (“Reduction in Term of Imprisonment Under 18 U.S.C.

§ 3582(c)(1)(A) (Policy Statement)”). However, “the Commission has not updated § 1B1.13 since

the First Step Act’s passage in December 2018.” Jones, 980 F.3d at 1109. Therefore, and for

reasons more fully explained in Jones, the Sixth Circuit held that—until the Sentencing

Commission updates § 1B1.13 to reflect the First Step Act—district courts “have full discretion to

define ‘extraordinary and compelling’ without consulting the policy statement § 1B1.13” in cases

where an incarcerated person files a motion for compassionate release.4 Id. at 1109-11 (“[u]ntil

the Sentencing Commission updates § 1B1.13 to reflect the First Step Act, district courts have full

discretion in the interim to determine whether an ‘extraordinary and compelling’ reason justifies

compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion”).



4
   In Elias, while not mandating that future courts apply the two-part test used by the district court in that case, the
Sixth Circuit held that the district court did not abuse its discretion in applying a “two-part test for deciding when the
concern of contracting COVID-19 becomes an extraordinary and compelling reason for compassionate release: (1)
when the defendant is at high risk of having complications from COVID-19 and (2) the prison where the defendant is
held has a severe COVID-19 outbreak.” Elias, 984 F.3d at 520-21 (the district court did not abuse its discretion in
relying on that two-part test; the district court properly considered the Centers for Disease Control and Prevention
(CDC) guidance in effect at the time, a scientific journal, and information from the BOP concerning the number of
reported COVID-19 cases at the prison). Additionally, the Sixth Circuit held that a district court may deny a motion
for compassionate release if the defendant does not provide any records in the motion to support his or her claimed
medical ailment(s). Id.

                                                            5
 Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 6 of 12 PAGEID #: 1073




       Regarding the second step, again, the Sentencing Commission’s policy statement regarding

compassionate release under 18 U.S.C. § 3582(c)(1)(A) resides in U.S.S.G. § 1B1.13. Jones, 980

F.3d at 1109. However, the Sixth Circuit held in Jones that “the passage of the First Step Act

rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for

compassionate release.” Id.; see also Elias, 984 F.3d at 518 (“§ 1B1.13 is not applicable to inmate-

filed compassionate-release motions”). Thus, U.S.S.G. § 1B1.13 currently is not an “applicable

policy statement[] issued by the Sentencing Commission” in such cases.                 18 U.S.C. §

3582(c)(1)(A); Jones, 980 F.3d at 1101, 1109. So now, “where incarcerated persons file motions

for compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry,” at

least until the Sentencing Commission updates § 1B1.13 to reflect the First Step Act. Jones, 980

F.3d at 1111.

       Regarding the third step, “[d]istrict courts should consider all relevant § 3553(a) factors

before rendering a compassionate release decision.” Jones, 980 F.3d at 1114. The factors set forth

in Section 3553(a) “consider such things as the characteristics of the defendant, the nature of the

offense, and various penological goals, such as the need to promote respect for law and to protect

the public.” Ruffin, 978 F.3d at 1005. More specifically, 18 U.S.C. § 3553(a) states:

       (a) Factors to be considered in imposing a sentence.--The court shall impose a
       sentence sufficient, but not greater than necessary, to comply with the purposes
       set forth in paragraph (2) of this subsection. The court, in determining the
       particular sentence to be imposed, shall consider--

           (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

           (2) the need for the sentence imposed--

                (A) to reflect the seriousness of the offense, to promote respect for the
                law, and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;


                                                  6
Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 7 of 12 PAGEID #: 1074




           (C) to protect the public from further crimes of the defendant; and

           (D) to provide the defendant with needed educational or vocational
           training, medical care, or other correctional treatment in the most effective
           manner;

        (3) the kinds of sentences available;

        (4) the kinds of sentence and the sentencing range established for--

           (A) the applicable category of offense committed by the applicable
           category of defendant as set forth in the guidelines--

               (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
               of title 28, United States Code, subject to any amendments made to
               such guidelines by act of Congress (regardless of whether such
               amendments have yet to be incorporated by the Sentencing
               Commission into amendments issued under section 994(p) of title 28);
               and

               (ii) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)],
               are in effect on the date the defendant is sentenced; or

           (B) in the case of a violation of probation or supervised release, the
           applicable guidelines or policy statements issued by the Sentencing
           Commission pursuant to section 994(a)(3) of title 28, United States Code,
           taking into account any amendments made to such guidelines or policy
           statements by act of Congress (regardless of whether such amendments
           have yet to be incorporated by the Sentencing Commission into
           amendments issued under section 994(p) of title 28);

        (5) any pertinent policy statement--

           (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
           title 28, United States Code, subject to any amendments made to such
           policy statement by act of Congress (regardless of whether such
           amendments have yet to be incorporated by the Sentencing Commission
           into amendments issued under section 994(p) of title 28); and

           (B) that, except as provided in section 3742(g) [18 U.S.C. § 3742(g)], is in
           effect on the date the defendant is sentenced[;]

        (6) the need to avoid unwarranted sentence disparities among defendants with
        similar records who have been found guilty of similar conduct; and

        (7) the need to provide restitution to any victims of the offense.



                                                7
 Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 8 of 12 PAGEID #: 1075




18 U.S.C. § 3553(a). Among the variety of items that courts have considered in this step are

conditions at the place of incarceration, the defendant’s health issues, whether the defendant is

receiving medical treatment for his or her health issues, the defendant’s behavior in prison, the

type of offense(s) for which the defendant was convicted, whether the defendant had prior criminal

convictions (and, if so, how many and the seriousness of such crimes), whether the defendant had

prior juvenile convictions, whether the defendant previously complied with any presentence or

post-incarceration conditions, the amount of the sentence that the defendant has served to date,

whether the court varied downward from the guidelines range when imposing the sentence,

whether the defendant has had a drug addiction, the defendant’s successful participation in

substance abuse programming or other rehabilitation efforts while incarcerated, the defendant’s

successful participation in educational or vocational training while incarcerated, and whether the

defendant took responsibility for his or her actions. Jones, 980 F.3d at 1115; Ruffin, 978 F.3d at

1008-09. Of course, not all of these items will be applicable or relevant (or known to the court) in

all cases, and other items may be applicable or relevant. Id.; see also 18 U.S.C. § 3582(c)(1)(A)(i)

(a court should consider “the factors set forth in [18 U.S.C.] section 3553(a) to the extent that they

are applicable”).

       Finally, “Congress’s use of ‘may’ in § 3582(c)(1)(A) dictates that the compassionate

release decision is discretionary, not mandatory.” Jones, 980 F.3d at 1106; see also 18 U.S.C. §

3582(c)(1)(A)(i) (stating that a court “may” reduce the term of imprisonment); Ruffin, 978 F.3d at

1005 (a “district court has substantial discretion” in deciding whether to reduce a term of

imprisonment pursuant to Section 3582(c)(1)(A)); Elias, 984 F.3d at 518 (a district court may

reduce the term of imprisonment if all three of the substantive requirements are met, “but need not

do so”).



                                                  8
    Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 9 of 12 PAGEID #: 1076




        B. Application

         McBeath asks that the Court grant the Motion and reduce his sentence. (Doc. 183.) He

argues that he should be released because “Covid-19 has become widespread in the Federal prison

system” and his “health is bad.” (Id. at PageID 1031, 1034.) McBeath says that he has a good

prison record. (Id. at PageID 1034.) Additionally, he asserts that he suffers from hypertension,

obesity, and pre-diabetes. (Id. at PageID 1034-35.) He also says that he has an acute upper

respiratory infection and his heart sometimes beats too fast. (Id.) In terms of documentation to

support his alleged medical ailments, McBeath only provides records that indicate he had an

“[a]cute upper respiratory infection” in March of 2018 (Doc. 183-1 at PageID 1036), that he had

hypertension as of March of 2018 (id. at PageID 1038), and he weighed 346 pounds as of August

of 2017 (id. at PageID 1040). Additionally, the PSI indicated that, as of April of 2017, McBeath

stood 5’9” tall and weighed 300 pounds and that he reported being diagnosed with high blood

pressure in 2013. (PSI at ¶ 98.)

        In response, the Government makes three arguments for denial. (Doc. 188.) First, that the

BOP has taken significant measures to protect inmates from COVID-19 and has denied McBeath’s

request for a sentencing reduction based on its judgment. Second, that McBeath has failed to show

that his release is warranted under Section 3582(c)(1)(A). Third, that relief is not warranted based

on the factors in Section 3553(a).

        Regarding step one, for the purposes of the Court’s analysis, the Court will assume—

without deciding—that McBeath has demonstrated that suffering from his stated medical ailments

during the current COVID-19 pandemic presents an extraordinary and compelling reason for

reducing the term of imprisonment (and that he is suffering from such ailments).5 Regarding step


5
 The Court emphasizes it has not actually found that any circumstance (separately or combined) alleged by McBeath
qualifies as an “extraordinary and compelling reason[] [that] warrant[s] a reduction” of his sentence. 18 U.S.C §

                                                       9
 Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 10 of 12 PAGEID #: 1077




two, given that McBeath (an incarcerated person) filed the Motion, the Court “may skip”—and

does skip—this step, in accordance with the Sixth Circuit’s Jones decision. Jones, 980 F.3d at

1111.

        However, that does not end the Court’s inquiry. There is still the third step: consideration

of any applicable Section 3553(a) factors and determination of whether, in the Court’s discretion,

the reduction is warranted in whole or in part under the particular circumstances of this case. Elias,

984 F.3d at 519; Jones, 980 F.3d at 1108; 18 U.S.C. § 3582(c)(1)(A)(i); see also Ruffin, 978 F.3d

at 1005 (“[e]ven if [the first two requirements] are met, … a district court may still deny relief if

it finds that the applicable § 3553(a) factors do not justify it”) (internal quotation marks omitted).

        The Court has considered the Section 3553(a) factors to the extent that they are applicable.

18 U.S.C. § 3582(c)(1)(A)(i). This includes that the Court considered McBeath’s history and

characteristics, such as his asserted behavior in prison. See 18 U.S.C. § 3553(a)(1). McBeath also

accepted responsibility for his actions. And, the Court acknowledges the challenging conditions

at Oxford FCI during the current COVID-19 pandemic and McBeath’s asserted health issues. See

18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(D).

        Yet, the “nature and circumstances of the offense” do not favor early release. See 18 U.S.C.

§ 3553(a)(1). The offense for which McBeath is currently incarcerated involved a conspiracy to

distribute heroin, fentanyl, and cocaine. (Doc. 66, 124, 147.) These are dangerous, potentially

lethal, controlled substances. United States v. Harris, 774 F. App’x 937, 941 (6th Cir. 2019)

(quoting the United States Sentencing Commission in U.S.S.G. App. C, amendment 807 (2018)

concerning U.S.S.G. § 2D1.1 as stating that, “[b]ecause of fentanyl’s extreme potency, the risk of



3582(c)(1)(A)(i). As shown herein, the Court need not actually conduct that analysis to decide the Motion. See, e.g.,
Jones, 980 F.3d at 1108 (affirming district court’s decision, which had “assumed for the sake of argument that
extraordinary and compelling reasons existed” to reduce the defendant’s term of imprisonment, proceeded to weigh
several § 3553(a) factors, and then denied the motion for compassionate release).

                                                        10
Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 11 of 12 PAGEID #: 1078




overdose is great, particularly when the user is inexperienced or unaware of what substance he or

she is using”); United States v. Taylor, 449 F. Supp. 3d 668, 673 (E.D. Ky. 2020) (fentanyl is “an

exceptionally dangerous drug”); United States v. Pooler, No. 3:18-cr-137, 2020 U.S. Dist. LEXIS

224934, 2020 WL 7046964, at *8 (S.D. Ohio Dec. 1, 2020) (“[f]entanyl in particular is a

dangerous, and potentially lethal, controlled substance”). In fact, McBeath admitted that, during

the conspiracy, he and his co-conspirator “distributed drugs in the Dayton area which resulted in

a number of overdoses, two of which were fatal.” (Doc. 124 at PageID 503.) He also admitted

that the substance that he sold and that caused two deaths “contained both heroin and fentanyl.”

(Id.) He “accept[ed] responsibility for causing the deaths of” two individuals. (Id.) The Court

finds that the need for the sentence imposed to reflect the seriousness of the offense, promote

respect for the law, provide just punishment, afford adequate deterrence to criminal conduct, and

protect the public from further crimes of the defendant do not favor early release. See 18 U.S.C.

§ 3553(a)(2)(A)-(C).

       Additionally, McBeath’s criminal history includes prior convictions that likewise involved

controlled substances, and the PSI indicates that he previously violated post-incarceration

conditions. (PSI ¶¶ 71-73.) This concerns the Court. See 18 U.S.C. §3553(a)(1), (a)(2)(A),

(a)(2)(B), (a)(2)(C), (a)(6). Furthermore, McBeath still has a substantial amount of his sentence

remaining. See 18 U.S.C. § 3553(a)(2)(A), (a)(2)(B), (a)(6); Ruffin, 978 F.3d at 1008 (considering

the amount of the sentence that the petitioner had served); United States v. Kincaid, 802 F. App’x

187, 188 (6th Cir. 2020) (“the need to provide just punishment, the need to reflect the seriousness

of the offense, and the need to promote respect for the law permit the court to consider the amount

of time served in determining whether a sentence modification is appropriate”). Releasing

McBeath with so much time remaining on his sentence “minimizes both the impact of [his] crime



                                                11
Case: 3:15-cr-00169-TMR Doc #: 189 Filed: 04/06/21 Page: 12 of 12 PAGEID #: 1079




and seriousness of [his] offense.” United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020).

Having considered the factors set forth in section 3553(a) to the extent that they are applicable, the

Court finds that any reduction in the term of imprisonment is not warranted.

          Thus, even if steps one and two authorized the requested reduction, the Court finds that

consideration of the applicable Section 3553(a) factors calls for denial of the Motion. Jones, 980

F.3d at 1102 (affirming decision to deny motion for compassionate release where “the district court

found for the sake of argument that an extraordinary and compelling circumstance existed in

[defendant’s] case but that the § 3553(a) factors counseled against granting compassionate

release”); United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020) (affirming denial of a

compassionate release motion where “the District Court reasonably concluded that several of the

§ 3553(a) factors—including … the need to reflect the seriousness of the offense, promote respect

for the law, and afford adequate deterrence—counsel against compassionate release …”).

   III.      CONCLUSION

          Although the Court recognizes McBeath’s asserted medical ailments, commends his

apparent efforts to better himself while incarcerated (see, e.g., Doc. 183 at PageID 1034), and is

sympathetic to his arguments about the fear of contracting COVID-19, the circumstances here do

not warrant a reduction in the term of imprisonment pursuant to Section 3582(c)(1)(A). For the

reasons stated above, the Court DENIES, without prejudice, the Motion for Compassionate

Release (Doc. 183).

          DONE and ORDERED in Dayton, Ohio, this Tuesday, April 6, 2021.

                                                                    s/Thomas M. Rose
                                                            ________________________________
                                                                    THOMAS M. ROSE
                                                            UNITED STATES DISTRICT JUDGE




                                                 12
